DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wolf et al. (U.S. Patent No. 10694637, hereafter Wolf).
Regarding claim 1, Wolf discloses that a configurable phased array tile {col.1 lines 10 (phased array), 38 (antenna assembly); col.4 lines 32-34 (antenna array assembly, configured as, modular system, insertion, removal, RF card assemblies)}, comprising: 
an aperture assembly having a plurality of aperture assembly connectors {col.1 line 39 (RF card assemblies); col.4 lines 39 -40, antenna array assembly, aperture; Fig.3 item 312 (card lock for connector), 202(top plate)}; 
a backplane assembly having a plurality of backplane assembly connectors {col.2 lines 6-7, connectors, arranged, backplane circuit board; col.5 line 3-4, backplane, board; Fig.3 item 112(backplane), 314 (fastener)}; and 
a plurality of vertical transmit cards mounted to a corresponding first plurality of aperture assembly connectors and a corresponding first plurality of backplane assembly connectors {Fig.3 item 310 (circuit board), 311 (antenna elements), 112(backplane), 202 (top plate); col.4 lines 57-59 (antenna array assembly, provide paths for, signals, between, transceiver, antenna)}; 
wherein the plurality of vertical transmit cards each include at least one transmit channel including at least one high power transmit amplifier for powering at least one radiating element connected to the aperture assembly {col.4 lines 63-64, antenna array assembly, operate, more than one channel; col.6 lines 53-54 (circuit board, radio frequency circuit, for, antenna system), 63-64 (beam former circuit, DBF); col.7 lines 1-3 (beam former, includes, amplifiers, for, effecting DBF), 34 (channels 316) ; Fig.3 item 316 (channels)}.

Regarding claim 2, which depends on claim 1, Wolf discloses that the configurable phased array tile further comprising
a plurality of vertical receive cards mounted to a corresponding second plurality of aperture assembly connectors and a corresponding second plurality of backplane assembly connectors, each of the plurality of vertical receive cards including a plurality of receive channels {Fig.3 items 310, 316; col.4 lines 50-52 (antenna array, can be part of, receiver), 57-59 (antenna array assembly, provide paths for, signals, between, transceiver, antenna), 63-64 (antenna array assembly, operate, more than one channel)}.

Regarding claim 4, which depends on claim 1, Wolf discloses that in the configurable phased array tile,
each of the plurality of vertical transmit cards includes a heat sink mounted to a side of the vertical transmit card to draw heat from the at least one high power transmit amplifier {col.6 lines 3-4, heat sinks, each, disposed, single, RF card; col.10 lines 26- 27, heat sink, transfer heat, away from, RF card}.

Regarding claim 5, which depends on claims 1 and 4, Wolf discloses that the configurable phased array tile further including 
at least one fan positioned to force air flow through at least one channel between rows of the plurality of vertical transmit cards {col.5 lines 41-44, pod, vents, flow of air, travel around, surfaces, chassis 106, transferring heat, away from, antenna array 104; Fig.3 item 104, 106, air flow through rows of vertical cards; vent works with fan}.

Regarding claim 6, which depends on claim 1, Wolf discloses that in the configurable phased array tile,
each of the plurality of vertical transmit cards includes signal routing for power and control signals from the backplane assembly to the aperture assembly {col.6 lines 24-26, each, RF card, include, wiring board}.

Regarding claim 7, which depends on claim 1, Wolf discloses that in the configurable phased array tile,
the backplane assembly includes a transmit splitter circuit for splitting a transmit signal to the plurality of vertical transmit cards {col.7 lines 41-42, backplane, include, wiring board), 55-57 (backplane, include, paths, connectors, facilitate, antenna); col. 8 lines 10-11 (RF interconnectors)}.

Regarding claim 8, which depends on claims 1 and 7, Wolf discloses that in the configurable phased array tile,
each of the plurality of vertical transmit cards includes a transmit splitter to split the transmit signal to the plurality of transmit channels {col.6 lines 47-51 (one or more, splitting, performed, splitters, associated with, RFIC)}.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 are rejected under 35 U.S.C. 103 as being unpatentable over Wolf as applied to claim 1 above, and further in view of Cassen et al. (U.S. Patent No. 6005531, hereafter Cassen).
Regarding claim 3, which depends on claim 1, Wolf does not disclose removable daughter card assemblies. In the same field of endeavor, Cassen discloses that in the configurable phased array tile,
the backplane assembly includes a plurality of removable daughter card assemblies including a controller daughter card assembly and a power supply daughter card assembly {Fig.3-4 items 44, 38, 68; col.4 lines 5 (backplane, 44), 15-16 (controller, 38, modules), 22-23 (voltage supply modules); modules are removable}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wolf to incorporate the teachings of Cassen to provide power and control signals using removable circuit boards. Doing so would easily replace modules for power supply and beam steering controller because those circuits are removable, as recognized by Cassen (col.4 lines 9-13, easily, replaceable, modules, for, power, controller).



Claims 9-10, 12-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Morrison et al. (G. D. Morrison, A. D. McLachlan and A. M. Kinghorn, "“Tile”-based airborne phased array radar systems," International Conference on Radar Systems (Radar 2017), 2017, pp. 1-4, doi: 10.1049/cp.2017.0408, hereafter Morrison) in view of Wolf.
Regarding claim 9, Morrison discloses that a phased array radar system {page 1 line 1 title, phased array radar system}, comprising: 
an antenna assembly including at least one panel with a corresponding aperture face including at least one tile {Fig.7}; and 
a base configured to support the antenna assembly {Fig.7}; 
However, Morrison does not disclose the detail of each tile assembly. In the same field of endeavor, Wolf discloses that
wherein the at least one tile {col.1 lines 10 (phased array), 38 (antenna assembly); col.4 lines 32-33 (antenna array assembly, configured as, modular system)} includes 
an aperture assembly having a plurality of aperture assembly connectors {col.1 line 39 (RF card assemblies); col.4 lines 39 -40, antenna array assembly, aperture; Fig.3 item 312 (card lock for connector), 202(top plate)}, 
a backplane assembly having a plurality of backplane assembly connectors {col.2 lines 6-7, connectors, arranged, backplane circuit board; col.5 line 3-4, backplane, board; Fig.3 item 112(backplane), 314 (fastener)}, and 
a plurality of vertical transmit cards mounted to a corresponding first plurality of aperture assembly connectors and a corresponding first plurality of backplane assembly connectors {Fig.3 item 310 (circuit board), 311 (antenna elements). 112(backplane), 202 (top plate); col.4 lines 57-59 (antenna array assembly, provide paths for, signals, between, transceiver, antenna)}; 
wherein the plurality of vertical transmit cards each include a plurality of transmit channels including at least one high power transmit amplifier for powering at least one radiating element connected to the aperture assembly {col.4 lines 63-64, antenna array assembly, operate, more than one channel; col.6 lines 53-54 (circuit board, radio frequency circuit, for, antenna system), 63-64 (beam former circuit, DBF); col.7 lines 1-3 (beam former, includes, amplifiers, for, effecting DBF), 34 (channels 316) ; Fig.3 item 316 (channels)}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute phased array antenna tile in Morrison with the teachings of Wolf. Doing so would provide a modular system that facilitate insertion and removal of RF card assemblies for subassembly testing, troubleshooting, field service, etc. with thermal management, as recognized by Wolf {col.1 lines 26-34 (thermal management, subassembly testing, troubleshooting, field service, without causing damage); col.4 lines 32-34 (modular system, facilitate, insertion, removal, RF, assemblies)}.

Regarding claim 10, which depends on claim 9, Morrison does not disclose the detail of each tile assembly. In the same field of endeavor, Wolf discloses that in the phased array radar system, the at least one tile further includes 
a plurality of vertical receive cards mounted to a corresponding second plurality of aperture assembly connectors and a corresponding second plurality of backplane assembly 19connectors, each of the plurality of vertical receive cards including a plurality of receive channels {Fig.3 items 310, 316; col.4 lines 50-52 (antenna array, can be part of, receiver), 57-59 (antenna array assembly, provide paths for, signals, between, transceiver, antenna), 63-64 (antenna array assembly, operate, more than one channel)}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute phased array antenna tile in Morrison with the teachings of Wolf. Doing so would provide a modular system that facilitate insertion and removal of RF card assemblies for subassembly testing, troubleshooting, field service, etc. with thermal management, as recognized by Wolf {col.1 lines 26-34 (thermal management, subassembly testing, troubleshooting, field service, without causing damage); col.4 lines 32-34 (modular system, facilitate, insertion, removal, RF, assemblies)}.

Regarding claim 12, which depends on claim 9, Morrison does not disclose the detail of each tile assembly. In the same field of endeavor, Wolf discloses that in the phased array radar system,
each of the plurality of vertical transmit cards includes a heat sink mounted to a side of the vertical transmit card to draw heat from the at least one high power transmit amplifier {col.6 lines 3-4, heat sinks, each, disposed, single, RF card; col.10 lines 26- 27, heat sink, transfer heat, away from, RF card}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute phased array antenna tile in Morrison with the teachings of Wolf. Doing so would provide a modular system that facilitate insertion and removal of RF card assemblies for subassembly testing, troubleshooting, field service, etc. with thermal management, as recognized by Wolf {col.1 lines 26-34 (thermal management, subassembly testing, troubleshooting, field service, without causing damage); col.4 lines 32-34 (modular system, facilitate, insertion, removal, RF, assemblies)}.

Regarding claim 13, which depends on claims 9 and 12, Morrison does not disclose the detail of each tile assembly. In the same field of endeavor, Wolf discloses that the phased array radar system further including 
at least one fan positioned to force air flow through at least one channel between rows of the plurality of vertical transmit cards {col.5 lines 41-44, pod, vents, flow of air, travel around, surfaces, chassis 106, transferring heat, away from, antenna array 104; Fig.3 item 104, 106, air flow through rows of vertical cards; vent works with fan}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute phased array antenna tile in Morrison with the teachings of Wolf. Doing so would provide a modular system that facilitate insertion and removal of RF card assemblies for subassembly testing, troubleshooting, field service, etc. with thermal management, as recognized by Wolf {col.1 lines 26-34 (thermal management, subassembly testing, troubleshooting, field service, without causing damage); col.4 lines 32-34 (modular system, facilitate, insertion, removal, RF, assemblies)}.

Regarding claim 14, which depends on claim 9, Morrison does not disclose the detail of each tile assembly. In the same field of endeavor, Wolf discloses that in the phased array radar system,
each of the plurality of vertical transmit cards includes signal routing for power and control signals from the backplane assembly to the aperture assembly {col.6 lines 24-26, each, RF card, include, wiring board}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute phased array antenna tile in Morrison with the teachings of Wolf. Doing so would provide a modular system that facilitate insertion and removal of RF card assemblies for subassembly testing, troubleshooting, field service, etc. with thermal management, as recognized by Wolf {col.1 lines 26-34 (thermal management, subassembly testing, troubleshooting, field service, without causing damage); col.4 lines 32-34 (modular system, facilitate, insertion, removal, RF, assemblies)}.

Regarding claim 15, which depends on claim 9, Morrison does not disclose the detail of each tile assembly. In the same field of endeavor, Wolf discloses that in the phased array radar system,
 the backplane assembly includes a transmit splitter circuit for splitting a transmit signal to the plurality of vertical transmit cards {col.7 lines 41-42, backplane, include, wiring board), 55-57 (backplane, include, paths, connectors, facilitate, antenna); col. 8 lines 10-11 (RF interconnectors)}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute phased array antenna tile in Morrison with the teachings of Wolf. Doing so would provide a modular system that facilitate insertion and removal of RF card assemblies for subassembly testing, troubleshooting, field service, etc. with thermal management, as recognized by Wolf {col.1 lines 26-34 (thermal management, subassembly testing, troubleshooting, field service, without causing damage); col.4 lines 32-34 (modular system, facilitate, insertion, removal, RF, assemblies)}.

Regarding claim 16, which depends on claims 9 and 15, Morrison does not disclose the detail of each tile assembly. In the same field of endeavor, Wolf discloses that in the phased array radar system,
each of the plurality of vertical transmit cards includes a transmit splitter to split the transmit signal to the plurality of transmit channels {col.6 lines 47-51 (one or more, splitting, performed, splitters, associated with, RFIC)}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute phased array antenna tile in Morrison with the teachings of Wolf. Doing so would provide a modular system that facilitate insertion and removal of RF card assemblies for subassembly testing, troubleshooting, field service, etc. with thermal management, as recognized by Wolf {col.1 lines 26-34 (thermal management, subassembly testing, troubleshooting, field service, without causing damage); col.4 lines 32-34 (modular system, facilitate, insertion, removal, RF, assemblies)}.


Regarding claim 17, Morrison discloses that a radar tile {page 1 line 1 title, tile, phased array radar system}, comprising: 
a plurality of radiating elements mounted on an aperture face {Fig.7}; 
However, Morrison does not disclose the detail of each tile assembly. In the same field of endeavor, Wolf discloses that
a plurality of transmit cards removably connected to the aperture face and oriented perpendicular to the aperture face {Fig.3 items 310, 311 perpendicular to aperture 202}, 
the plurality of transmit cards each including a plurality 20of transmit amplifiers configured to provide a transmit signal to a corresponding plurality of radiating elements {col.6 lines 53-54 (circuit board, radio frequency circuit, for, antenna system), 63-64 (beam former circuit, DBF); col.7 lines 1-3 (beam former, includes, amplifiers, for, effecting DBF)}; and 
a backplane assembly configured to provide the transmit signal to the plurality of transmit cards {col.2 lines 6-7, connectors, arranged, backplane circuit board; col.5 line 3-4, backplane, board; col.7 lines 41-42, backplane, include, wiring board), 56-57(backplane, include, paths, connectors, facilitate, antenna); col. 8 lines 10-11 (RF interconnectors)}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute phased array antenna tile in Morrison with the teachings of Wolf. Doing so would provide a modular system that facilitate insertion and removal of RF card assemblies for subassembly testing, troubleshooting, field service, etc. with thermal management, as recognized by Wolf {col.1 lines 26-34 (thermal management, subassembly testing, troubleshooting, field service, without causing damage); col.4 lines 32-34 (modular system, facilitate, insertion, removal, RF, assemblies)}.

Regarding claim 18, which depends on claim 17, Morrison does not disclose the detail of each tile assembly. In the same field of endeavor, Wolf discloses that the radar tile further comprising 
a plurality of receive cards removably connected to the aperture face {Fig.3; col.4 lines 32-34 (modular system, facilitate, insertion, removal, RF, assemblies)} and oriented perpendicular to the aperture face {Fig.3 items 310, 311 perpendicular to aperture 202}, the plurality of receive cards each including a plurality of receive channels {Fig.3 item 316 (channels); col.4 lines 63-64, antenna array assembly, operate, more than one channel}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute phased array antenna tile in Morrison with the teachings of Wolf. Doing so would provide a modular system that facilitate insertion and removal of RF card assemblies for subassembly testing, troubleshooting, field service, etc. with thermal management, as recognized by Wolf {col.1 lines 26-34 (thermal management, subassembly testing, troubleshooting, field service, without causing damage); col.4 lines 32-34 (modular system, facilitate, insertion, removal, RF, assemblies)}.

Regarding claim 20, which depends on claim 17, Morrison does not disclose the detail of each tile assembly. In the same field of endeavor, Wolf discloses that in the radar tile,
each of the plurality of transmit cards includes a heat sink mounted to a side of the transmit card to draw heat from the plurality of transmit amplifiers {col.6 lines 3-4, heat sinks, each, disposed, single, RF card; col.10 lines 26- 27, heat sink, transfer heat, away from, RF card}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute phased array antenna tile in Morrison with the teachings of Wolf. Doing so would provide a modular system that facilitate insertion and removal of RF card assemblies for subassembly testing, troubleshooting, field service, etc. with thermal management, as recognized by Wolf {col.1 lines 26-34 (thermal management, subassembly testing, troubleshooting, field service, without causing damage); col.4 lines 32-34 (modular system, facilitate, insertion, removal, RF, assemblies)}.

Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Morrison and Wolf as applied to claims 9 and 17, respectively, above, and further in view of Cassen.
Regarding claim 11, which depends on claim 9, Morrison and Wolf does not disclose removable daughter card assemblies. In the same field of endeavor, Cassen discloses that in the phased array radar system,
the backplane assembly includes a plurality of removable daughter card assemblies including a controller daughter card assembly and a power supply daughter card assembly {Fig.3-4 items 44, 38, 68; col.4 lines 5 (backplane, 44), 15-16 (controller, 38, modules), 22-23 (voltage supply modules); modules are removable}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Morrison and Wolf to incorporate the teachings of Cassen to provide power and control signals using removable circuit boards. Doing so would easily replace modules for power supply and beam steering controller because those circuits are removable, as recognized by Cassen (col.4 lines 9-13, easily, replaceable, modules, for, power, controller).

Regarding claim 19, which depends on claim 17, Morrison and Wolf does not disclose removable daughter card assemblies. In the same field of endeavor, Cassen discloses that in the radar tile,
the backplane assembly includes a plurality of removable daughter card assemblies including a controller daughter card assembly and a power supply daughter card assembly {Fig.3-4 items 44, 38, 68; col.4 lines 5 (backplane, 44), 15-16 (controller, 38, modules), 22-23 (voltage supply modules); modules are removable}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Morrison and Wolf to incorporate the teachings of Cassen to provide power and control signals using removable circuit boards. Doing so would easily replace modules for power supply and beam steering controller because those circuits are removable, as recognized by Cassen (col.4 lines 9-13, easily, replaceable, modules, for, power, controller).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGHONG LI whose telephone number is (571)272-5946. The examiner can normally be reached 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONGHONG LI/              Examiner, Art Unit 3648                                                                                                                                                                                          




/BERNARR E GREGORY/               Primary Examiner, Art Unit 3648